 1

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8
      MARY JANE GREGG,                                  Case No. 1:18-cv-01106-JDP
 9
                         Plaintiff,                     ORDER ON SOCIAL SECURITY APPEAL
10
             v.
11
      Commissioner of Social Security,
12
                         Defendant.
13

14

15          This matter is before the court on claimant’s request for judicial review of an unfavorable
16   decision of the Commissioner of the Social Security Administration regarding her application for
17   a period of disability. At a hearing on August 12, 2019, I heard argument from the parties. I have
18   reviewed the record, administrative transcript, briefs of the parties, and applicable law, and have
19   considered arguments made at the hearing. For the reasons stated on the record at oral argument
20   and in this order, I vacate the administrative decision of the Commissioner of the Social Security
21   Administration and remand this case for further proceedings before the Administrative Law Judge
22   (“ALJ”).
23          As explained in more detail at oral argument, I remand because the ALJ did not explain
24   why she discounted aspects of the opinion of Dr. Martin, a consultative psychologist. The ALJ
25   noted that Dr. Martin had found “[m]oderate limitation” in claimant’s “ability to maintain regular
26   attendance, perform work activities on a consistent basis, complete a normal workday/week
27   without interruptions prom her psychiatric condition, and to deal with usual stresses encountered
28
                                                       1
 1   in a competitive work environment.” AR 35. The ALJ found that the “medical evidence of

 2   record discussed herein does not support” these moderate limitations. The ALJ did not, however,

 3   explain why she reached this conclusion or what medical evidence she was referencing. The ALJ

 4   thus failed to provide a specific and legitimate reason for discounting portions of Dr. Martin’s

 5   opinion. See Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995). This alone is sufficient basis

 6   for remand.

 7            There is, however, a second and independent basis for remand here: The ALJ improperly

 8   discounted the statement of lay witness Lisa Sexton, claimant’s sister, without explanation. As an

 9   initial matter, I must consider whether the ALJ did indeed discount Ms. Sexton’s statements.

10   Although the ALJ did not state what weight she was according Ms. Sexton’s statement, I

11   determine that the ALJ did discount that statement; Ms. Sexton identified limitations affecting

12   claimant that conflict with the RFC—for example, left-arm limitations and limited lifting

13   ability—and therefore must not have fully credited Ms. Sexton’s statements. Under Ninth Circuit

14   precedent, an ALJ can reject the testimony of a lay witness if she provides “germane reasons” for

15   doing so. See Bayliss v. Barnhart, 427 F.3d 1211 (9th Cir. 2005). This is not a high bar, but the

16   ALJ did not reach it here. The ALJ merely stated that she had reviewed Ms. Sexton’s statement

17   and given it “full consideration”—and then declared that “the lay opinions therein do not amount

18   to evidence that would change the determinations made in this decision according to SSA

19   regulations.” This statement does not tell me why the ALJ rejected Ms. Sexton’s lay opinions;

20   without such an explanation, I cannot carry out adequate judicial review.

21            The clerk of court is directed to enter judgment in favor of claimant Mary Jane Gregg and

22   against defendant Commissioner of Social Security, and to close this case.

23

24   IT IS SO ORDERED.
25

26   Dated:      August 12, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
                                                       2
 1
     No. 200.
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                3
